      Case 2:20-cv-01831-TLN-CKD Document 3 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCE BALANCIO, et. al.,                          No. 2:20-cv-1831 TLN CKD (PS)
12                       Plaintiff,
13            v.                                        ORDER
14    SOLANO SUPERIOR COURT, et. al.
15                       Defendant.
16

17           Plaintiff is proceeding pro se. Plaintiff has filed an in forma pauperis affidavit in which he

18   states that his monthly take home pay is $8,400.

19           Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action

20   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for

21   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an

22   action “without prepayment of fees and costs or security therefor,” by a person who makes

23   affidavit that he is unable to pay such costs or give security therefor. 28 U.S.C. § 1915(a). The

24   amount of plaintiff’s income shows that plaintiff is able to pay the filing fee and costs. Thus,

25   plaintiff has made an inadequate showing of indigency. See Alexander v. Carson Adult High

26   Sch., 9 F.3d 1448 (9th Cir. 1993); California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th

27   Cir. 1991); Stehouwer v. Hennessey, 841 F. Supp. 316, (N.D. Cal. 1994).

28   /////
                                                        1
      Case 2:20-cv-01831-TLN-CKD Document 3 Filed 11/10/20 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that plaintiff is granted fourteen days in which

 2   to submit the appropriate fees to the Clerk of the Court. Plaintiff is cautioned that failure to pay

 3   the filing and general administrative fees in the amount of $400 will result in a recommendation

 4   that the application to proceed in forma pauperis be denied and the instant action be dismissed

 5   without prejudice.

 6   Dated: November 10, 2020
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10   cd.ifp.den

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
